DETAILED ACTION
Priority
	Priority to PCT/EP2017/059551 is claimed however a copy of this document has not been provided by Applicant.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transfer mechanism” in claim 11. Support for an embodiment is found in [0017] of Applicant’s specification and is interpreted as such.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga et al. (JP 60-197548) in view of Maruta et al. (US Pub No. 2015/0071692 A1).
Regarding Claim 1, Yoshinaga et al. discloses a guide (5) defining a curved media path (path along 5, Fig. 1) extending from an upstream part of the guide to a downstream part of the guide (i.e. along its entire length), a blocker (4/4’) to block the curved media path at the downstream part, the blocker spaced from the downstream part by a first distance. Yoshinaga et al. also discloses a driver (3/3’) upstream from the curved media path to drive a sheet into the guide and blocker, the driver spaced from the upstream part by a second distance greater than the first distance such that the sheet buckles between the driver and guide before it buckles between the guide and blocker (see Fig. 2).
Yoshinaga et al. does not disclose the blocker to be movable into and out of a blocking position.

Regarding Claims 2-4 and 6, Yoshinaga et al. does not explicitly disclose the specific dimensional quantities/ranges claimed. However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to set these parameters to the ranges claimed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Furthermore, doing so would achieve the purpose of promoting buckling of a sheet at desired (unsupported) positions by providing sufficient support to the sheet by a guide located at selected positions. It is noted that Applicant’s specification is silent as to any criticality to the dimensions/ranges claimed. While the specification indicates these ranges are “adequate to achieve” a result as in [0013], this does not necessarily require that the result cannot be reached in other ranges or is achieved only in this range. 
Regarding Claim 5, Yoshinaga et al. discloses a channel (formed by 5 and 6), constraining both sides of the sheet along the curved media path (see Fig. 1).
Regarding Claim 7, Yoshinaga et al. discloses the guide to comprise a deflector (i.e. by its curved shape, 5 deflects a direction of motion of the sheet via its top side).


s 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshinaga et al. (JP 60-197548).
	Regarding Claim 8, Yoshinaga et al. discloses a guide (5) defining a curved media path (path along 5, Fig. 1), a blocker (4/4’) to block a leading edge of a sheet exiting the guide at a blocking position (i.e. where 4/4’ are located in Fig. 1). Yoshinaga et al. also discloses a drive roller (3/3’) upstream from the curved media path to drive a sheet into the guide and its leading edge into the blocker. 
	Yoshinaga et al. does not explicitly disclose the blocker to be positioned less than 4mm from an exit of the guide and the drive roller to be positioned at least 50 mm from an entrance to the guide.  
However, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the invention of Yoshinaga et al. by positioning the blocker to be less than 4mm from an exit of the guide and the drive roller to be positioned at least 50 mm from an entrance to the guide, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. Furthermore, doing so would achieve the purpose of promoting buckling of a sheet at desired (unsupported) positions by providing sufficient support to the sheet by a guide located at selected positions. It is noted that Applicant’s specification is silent as to any criticality to the dimensions/ranges claimed. While the specification indicates these ranges are “adequate to achieve” a result as in [0013], this does not necessarily require that the result cannot be reached in other ranges or is achieved only in this range.
.

Allowable Subject Matter
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows a transfer mechanism as claimed and interpreted per 112 6th, see above (Claims 11-15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        March 23, 2021